Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 Status of Claims
Receipt of Arguments/Remarks filed on January 25, 2021 is acknowledged. Claims 1, 2, and 14 are amended. Claims 11 and 20 are now cancelled. Claims 3, 6-7, 9-10, 16-19, and 21- 22, directed to non-elected invention, remain withdrawn. Claims 1-2, 4-5, 8, and 12-15 are currently under examination and the subject matter of the present Office Action.

Priority
This application, 16303013, filed 11/19/2018 is a national stage entry of PCT/US2017/033547, with an International Filing Date: 05/19/2017, and claims priority from Provisional Application 62338590, filed 05/19/2016.

Information Disclosure Statement
The information disclosure statements submitted on 01/25/2021 was filed after the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Withdrawn Objections/Rejections
The amendments filed January 25, 2021, amending Claim 14 language to recite “wherein the composition further comprise”, have overcome the 112 rejection of the claim. This rejection has been withdrawn.

Response to Arguments
Applicant traverses the § 102(a)(2)  anticipation rejection over Rameau to the extent that the rejection applies to the claims as amended. 76288476.1Page 5 of 13Applicant has amended independent Claim 1 by incorporating the limitations previously recited in dependent Claim 11 and now recites: A method for regulating growth in a plant, the method comprising exogenously contacting a composition comprising an effective amount of one or more apocarotenoids to the plant, a plant part, or a plant seed, wherein the one or more apocarotenoids comprises β-ionone, β-cyclocitral, safranal, dihydro-β-Ionone, dimethyl-β-cyclocitral, dihydroactinidiolide (DHAD), α-ionone, pseudoionone, retinal, 2,6,6-trimethyl-1-cyclohexene-1-carboxylic acid, 2,6,6- trimethylcyclohexa-1,3-diene-1-carboxylic acid, 2,6-dimethylcyclohex-1-ene-1- carboxylic acid, or a combination thereof. 
Applicant’s arguments, seep. 5-6, filed 1/25/2021, with respect to the 102 rejection of Claims 1-2 and 5 over Rameau have been fully considered and are persuasive.  This rejection has been withdrawn. 
Applicant argues the 103 rejection of Claims 1-2, 4-5, and 11-13 over Rameau in view of Ruyter-Spira and Baba. (Office Action, pp. 5-6). Applicant traverses this rejection to the extent that the rejection applies to the claims as amended. Applicant alleges that looking at Fig. 10, the WT intermodal length for EN4-5 appears to be over 1.4 cm while the WT+GR24 internodal length appears to be under 1.6 cm. Similarly, looking at EN5-6, the WT intermodal length appears to be about 1.7 cm and the WT+GR24 internodal length appears to be a bit more than 1.7 cm. Because these comparisons do not appear to generate the claimed difference of at least 10%, Applicant requests that the Office elucidate the methodology behind these calculations. 
In response, the Examiner notes that the error bars were taken into consideration in the calculation. With error bars, L EN 4-5 can be assigned as 1.6 and 1.4 for WT-GR24 and WT, 
With regards to the rendering of amended Claim 1 obvious, the Examiner relies on the combination of the arts as outlined in the Final rejection below.

Applicant argues that because Ruyter-Spira also does not teach any of the claimed apocarotenoids, Ruyter-Spira fails to cure Rameau's deficiencies. Instead, Ruyter-Spira addresses the role of a synthetic strigolactone analog GR24 in strigolactone-deficient and strigolactone-insensitive mutants. 
With regards to the rendering of amended Claim 1 obvious, the Examiner relies on the combination of the arts as outlined in the Final rejection below. Regarding the apocarotenoid, strigolactone GR24 is recognized by the Applicant as an apocarotenoid alongside abscisic acid (ABA), dihydroactinidiolide (DHAD), and β-cyclocitral [0068 of the instant specification].

Applicant remarks that Ruyter-Spira postulates that the "major role of strigolactones in plant development lies in the coordinated, balanced control of the root-to-shoot branching ratio under continuously changing environmental conditions." (p. 731, col. 2, para. 2). Ruyter-Spira's teachings regarding the interplay of a synthetic strigolactone analog and auxin in strigolactone-deficient and -insensitive plants do not cure the deficiencies of Rameau. As Ruyter-Spira fails to teach or discuss apocarotenoids, it does not motivate the skilled person to extrapolate its teachings regarding the synthetic strigolactone analog G24 to the one or more enumerated apocarotenoids in the claimed method. 

Applicant alleges that Baba fails to cure the deficiencies of Ruyter-Spira and Rameau. Baba's acknowledgement that CCDs catalyze an enzymatic reaction that gives rise to various apocarotenoids is not a teaching of or suggestion to the skilled person that naturally occurring apocarotenoids (such as β-ionone and β-cyclocitral) can be used in the claimed method to regulate growth in a plant such as altering lateral root formation in the plant (Claim 4) or improving the growth of the plant by at least 10% (Claim 5). 
Rameau recognizes that natural and/or synthetic strigolactones can be applied to plant (Claim 2). Baba teaches that strigolactone, β-ionone and β-cyclocitral are related apocarotenoids. A skilled artisan would have been motivated to substitute strigolactone with β-cyclocitral or β-ionone and apply the method to observe improved growth by lateral root formation in plant with reasonable expectations of success because β-cyclocitral or β-ionone are known apocarotenoid taught by Baba to be related to strigolactone (p. 123, L. col., 2nd paragraph). Furthermore, as discussed above, the amendment to Claim 1 now recite specific 
Applicant traverses the rejection over Lachia in view of the amendment. Lachia does not cure the deficiencies of Rameau. 
This argument is not persuasive per the response outlined above, and the rejection below.
Applicant traverses the rejection over Venburg to the extent that the rejection applies to the claims as amended. As discussed above, Applicant has amended independent Claim 1 by incorporating the limitations previously recited in dependent Claim 11. Venburg does not cure the deficiencies of Rameau. 
This argument is not persuasive per the response outlined above, and the rejection below.

	The rejection is maintained for the reasons cited above. 
Modified Rejections Necessitated by the Amendments
Filed January 25, 2021

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rameau et al. (US 2011/0230352 A1, Sep. 22, 2011), hereinafter Rameau, and in view of Ruyter-Spira, C. (Plant Physiology, February 2011, Vol. 155, pp. 721–734), hereinafter Ruyter-Spira, and Baba et al. (Journal of plant physiology 189 (2015): 114-125), hereinafter Baba, and Pandey A, et al. (Front. Plant Sci. 7:434, April 2016), hereinafter Pandey, as evidenced by Alder et al. (Science, 335, March 16, 2012).
Applicants Claim
Applicants claim a method for regulating growth in a plant, the method comprising exogenously contacting a composition comprising an effective amount of one or more apocarotenoids to the plant, a plant part, or a plant seed; wherein the one or more apocarotenoids comprises j-ionone, 0-cyclocitral, 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Rameau relates the invention of a treatment process to control the growth of plants by contacting the plant with adapted quantity of strigolactones (Abstract). Rameau expressly teaches in Example 7 the exogenous application of solutions of strigolactone G24 onto roots of pea plants to determine the positive effect of the apocarotenoid on plant height (Figure 10), which also increased the internode size [0144], rendering obvious Claims 1 and 2 by regulating the growth in a plant, improving its growth.  Regarding Claim 5, Rameau has shown increase in internodal length (Example 7, Fig. 10), reading on “at least about 10%” (L EN4-5, and L EN5-6) as calculated by the Examiner. 
Regarding the apocarotenoid, strigolactone GR24 is recognized by the Applicant as an apocarotenoid alongside abscisic acid (ABA), dihydroactinidiolide (DHAD), and β-cyclocitral [0068 of the instant specification].
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Rameau is also silent on the apocarotenoid being β-cyclocitral, dihydroctinidiolide (DHAD), α-ionone, β-ionone, safranal, dimethyl-β-cyclocitral, pseudoionone, or a combination thereof as recited in Claims 1 and 13. 
Ruyter-Spira cures Rameau’s deficiency by teaching that exogenous application of the strigolactone analog GR24 affects both primary root and LR growth as well as LRP initiation and development (p. 731, L. column, bottom paragraph). Under phosphate-sufficient conditions, the application of GR24 to the roots suppressed lateral root development (LRD), but when auxin levels were st paragraph). Thus, Ruyter-Spira renders Claim 4 obvious. 
	Baba cures the deficiency of Rameau. Baba is in the field of apocarotenoids, and teaches that apocarotenoids are formed by cleavage of carotenoids by carotenoid cleavage dioxygenases (CCDs) such as CsCCD4 enzymes in Crocus sativus, which gives rise to apocarotenoids β-ionone and β-cyclocitral (Abstract). Baba looks at root length and lateral root formation as a means to validate the role of CCDs in stress tolerance (p. 123, L. Col., 2nd paragraph). Baba’s study shows that overexpression of CsCCD4 resulted in transgenic plants which had longer roots and higher number of lateral roots, also showing greater than 10% growth (Figure 6c).  Thus, Baba renders Claims 1 and 13 obvious. 
Pandey is in the same field of endeavor.  Pandey also recognizes that strigolactones act as plant growth and development regulators affecting the plant architecture in response to various cues acting endogenously as phytohormones and exogenously in the rhizosphere (p. 2, R. col, 1st paragraph, Conclusion). Pandey also teaches that strigolactones are categorized in two types, those containing the tricyclic lactone rings (ABC rings) and those containing the β-ionone ring, which are known as carlactones (p. 2, R. Col, 3rd paragraph). Pandey further recites that exogenous carlactones is sufficient to rescue the high tillering and dwarf phenotype of rice mutants, indicating that the carlactone is converted to strigolactone having the ABC rings (p. 3, R. Col, last 2 paragraphs to p. 4, 1st 2 paragraphs; Figs 2-3). This is evidenced by  Alder showing that the β-ionone is converted to carlactone which is converted to 5-deoxystrrigol having the ABC ring (Fig. 1).  Pandey states that carlactone has been shown to have similar biological activity to strigolactones (p. 4, 1st paragraph). 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Rameau generally recognizes the action of CCD to synthesize plant signaling molecules ([0045], [0048], [0129]), and that apocarotenoids can be applied exogenously to plants (Example 7).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the nd paragraph).
It would also have been obvious to a skilled artisan before the effective filing date of the claimed invention to combine the teachings of Baba and Pandey to that of Rameau and Ruyter-Spira with reasonable expectations of success, and substitute strigolactone with β-cyclocitral or β-ionone in the composition and apply the method to observe improved growth by lateral root formation in plant.  Baba recognized the role of CCD in generating strigolactone (p. 123, L. col., 2nd paragraph), and also how apocarotenoids β-ionone and β-cyclocitral are formed by CCD (Abstract). Baba also recites that CCD enzymes are not very substrate-specific and that cleavage products of CsCCD4b may be acted upon by other CCD members resulting in the formation of molecule which might be transported to roots where it is involved in mediating root growth and branching (p. 123, L. col., last paragraph). Therefore, a skilled artisan would try any the apocarotenoids or CCD cleavage products recited by Baba, such as β-ionone and β-cyclocitral, in a composition for improving plant growth taught by Rameau as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Furthermore, because Pandey teaches that carlactone is a precursor of strigolactone and that carlactone contains the β-ionone structure and that carlactone has shown similar bioactivity as strigolactone, it would be obvious for a skilled artisan to try to utilize β-ionone in the method of Rameau replacing strigolactone and expect improvement in lateral root formation because β-ionone is a precursor of strigolactone. One would have reasonable expectations of success because Baba has identified the role of in lateral root formation and recognizes that CCDs gives rise to β-ionone and β-cyclocitral suggesting their involvement; Ruyter-Spira has shown that another apocarotenoid, G24 strigolactone, can be exogenously applied to affect LRD; and .

Claims 1-2, 4-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rameau in view of Ruyter-Spira, Baba, and Pandey, as evidenced by Adler, as applied to Claims 1-2, 4-5 and 12-13  above, and in view of Lachia, et al. (US 2016/0060218 A1, Mar. 3, 2016), hereinafter Lachia.
Applicants Claim
Applicants claim a method for regulating growth in a plant, the method comprising exogenously contacting a composition comprising an effective amount of one or more apocarotenoids to the plant, a plant part, or a plant seed; further comprising one or more fertilizers, micronutrients, insecticides, fungicides, nematocides, bactericides, acaricides, herbicides, plant nutrients, rooting stimulants, chemosterilants, semiochemicals, repellents, attractants, pheromones, feeding stimulants, microbial inocula, or entomopathogenic bacteria, viruses, or fungi; wherein the effective amount of one or more apocarotenoids is in a concentration of about 0.01 M to about 100 mM in the composition.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	The teachings of Rameau, Ruyter-Spira, Baba and Pandey have been set forth supra. 
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Rameau does not teach the composition comprising fertilizers or nutrients. Lastly, Rameau does not teach the effective amount of one or more apocarotenoids is in a concentration of about 0.01 M to about 100 mM in the composition.
Lachia is in the field of plant growth compositions and cures the deficiency by Rameau by teaching an invention relating to plant growth regulator compositions comprising strigolactam derivatives (Abstract). Lachia recognize that strigolactone derivatives are phytohormones with plant growth regulation and seed germination properties [0003] and that certain strigolactam derivatives have 0.01, and 0.1 mg/L, and commercially available strigolactone G24 was included as positive control at the same concentration ([0152], Tables 5-8). The concentrations fall within the instantly claimed concentration range in Claim 15 per Examiner’s calculation. Furthermore, the composition according to Lachia can be in the form of concentrate, but can be diluted with liquid fertilizers, micronutrients, biological organisms, oil or solvents ([0024], [0059]) rendering elements in Claim 14 obvious. 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lachia with that of Rameau, Ruyter-Spira, Baba and Pandey, and develop a method of applying a composition containing apocarotenoid, replacing the strigolactone G24 of Rameau with β-ionone and β-cyclocitral taught by Baba and Pandey, at the concentration expressly taught by Lachia. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. One would have been motivated to do so because Baba has taught that β-ionone and β-cyclocitral are known apocarotenoids related to strigolactone. One would incorporate fertilizers in the composition containing the β-ionone or β-cyclocitral with reasonable expectations of success because Lachia teaches that co-application of apocarotenoid mixtures has the added benefit of minimizing farmer time spent applying products to crops [0059]. 
	 
Claims 1-2, 4-5, 8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rameau, Ruyter-Spira, Baba, Lachia and Pandey, as evidenced by Alder, as applied to Claims 1-2, 4-5 and 12-15 above and in view of Venburg et al. (US 9,040,460 B2, May 26, 2015), hereinafter Venburg.
Applicants Claim

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	The teachings of Rameau, Ruyter-Spira, Baba, Pandey, and Lachia have been set forth supra. 
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
The arts are silent on contacting the plant with the composition using irrigation.
Venburg cures the deficiency by presenting the use of a composition containing S-abscisic acid (S-ABA) or its salts to improve red color in grapes and to alter the sensory characteristics of wine.  Venburg recites S-Abscisic acid (S-ABA) is a naturally occurring plant hormone found in all higher plants, and it is involved in many major processes during plant growth and development (Col. 1, lines 41-64). Venburg’s invention teaches the application of S-ABA or a salt of S-ABA to the grapevines by foliar spray including electrostatic spray application to the grape berries and leaves, by application to the roots of the grapevine through irrigation or fertigation methods, or by injection into the grapevine (Claim 9, Col. 2, lines 62-66; Col. 4, lines 33-38).
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Venburg with that of Rameau, Ruyter-Spira, Baba, Lachia, and Pandey and contact the plant with composition containing apocarotenoid β-ionone and β-cyclocitral taught by Baba and Pandey using irrigation system. A skilled artisan be motivated to do so with reasonable expectations of success because Venburg teaches that application through irrigation/fertigation dripper line or application of S-ABA formulations or solutions to the soil at the base of the vine can be followed by application of water to the soil to transport the S-ABA to the roots of the vine (Col. 4, lines 33-38). . 

Conclusion

No claims are allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616